~~7EAji'r;N, J.
de1iver~rI Uie o'inion orihe com~ This case differs from that of Phillips vs Johnson & al. determined in August last, ante. 226, in this circumstance only—that the payment to James Rogers was made on the 1st of July, 1846, that to say, after the judgment of the district but before the expiration of the time during which an appeal suspending the execution bight
obtained. ,-,e,~, ,tt~ • - We are of opinion that ti~s circumstance dOeS not vary the rights of the parties. No appeal, suspending the execution, was taken; and l~og- ers was the only person in whoser hands the judgment against the present defendant, in favo~ of the estate, could he paid, fro&'ihe date of. the judgment of the district court the 22d of. June, i8i~, until the terkn of this *247bev, 1818, when it was reversed. 5 Martin, TOO. During this period of upwards of two year* the payment made to Rogers could not he legally recalled. It, therefore, ex>ingu:shcd the lebt. The debt once extinguished cannot be said to have been revived by a judgment of this court^ to which the present defendant was not a party.
Bahlwin for the plaintiff* Johnson for the defendant.
It is, therefore, ordered, adjudged and .decreed, that the judgment of the district court be affirmed with costs. , '